Citation Nr: 0305000	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for residuals of a head 
injury, to include migraine headaches, a seizure disorder and 
first cervical nerve disorder.

(The veteran's claims seeking service connection for left ear 
otitis media, the residuals of a back injury, including 
arthritis of the lumbosacral spine, and for the residuals of 
a laceration of the left arm, to include carpal tunnel 
syndrome, as well as to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Richard A. Lustgarten, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal and the 
Combat Infantryman Badge.  The veteran also served on active 
duty for training in June 1974 and had service in the U.S. 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and October 1997 and February 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In the June 
1997 rating decision, the RO denied service connection for 
bilateral otitis media and a TDIU.  In the October 1997 
rating decision, the RO denied service connection for the 
residuals of head and back injuries.  In February 2002, the 
RO denied service connection for the residuals of a 
laceration of the left arm, to include carpal tunnel 
syndrome, and for first cervical nerve disorder.  The veteran 
perfected timely appeals of these determinations to the 
Board; the Board has accepted the veteran's September 2002 
hearing testimony as an adequate substantive appeal with 
respect to his first cervical nerve disorder and residuals of 
a laceration of the left arm claims pursuant to 38 C.F.R. 
§ 20.202 (2002); see also Tomlin v. Brown, 5 Vet. App. 355, 
357 (1993).

When this matter was before the Board in May 1999, it was 
remanded to afford the veteran the opportunity to testify at 
a travel board hearing, which was conducted before the 
undersigned Board member in May 2000.  The case was remanded 
by the Board for further development in July 2000, and in 
September 2002, the veteran testified at a second hearing 
conducted before the undersigned Board member at the local VA 
office.  

In a January 1983 decision, the Board denied service 
connection for a seizure disorder on the basis that the 
veteran did not have seizures during his period of active 
duty from October 1969 to September 1971.  In that decision, 
the Board also denied entitlement to VA compensation benefits 
under the provisions of 38 U.S.C.A. § 351 (West 1982) (now 
38 U.S.C.A. § 1151) for a seizure disorder on the ground that 
the trauma he sustained to his head due to a fall occurred in 
a service department rather than a VA medical facility.  The 
Board notes, however, that during this appeal the veteran has 
asserted service connection for seizure disorder on the basis 
that the condition is secondary to his service-connected left 
knee disability, and as such concludes that the RO correctly 
determined that the current claim is a new one and must be 
adjudicated on a de novo basis.  See Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 115 S. Ct. 61 (1994).  In addition, because the 
veteran's migraine headaches, seizure disorder and first 
cervical nerve disorder stem from the same post-service fall, 
the Board has identified each of these residuals as one claim 
as indicated on the title page.  

In addition, during the May 2000 travel board hearing, the 
veteran clarified that he sought service connection for 
otitis media of the left ear only, rather than for bilateral 
otitis media; thus, the Board has identified this issue as 
reflected on the title page.

The February 1997 VA joint examination report reflects that 
the veteran's service-connected left knee disability is 
manifested by two scars, both of which were "exquisitely 
tender" to the touch.  The record thus raises the issue of 
entitlement to a separate evaluation for tender and painful 
scars.  38 C.F.R. § 3.157 (2002).  To date, however, VA has 
not considered whether the veteran is entitled to separate 
schedular evaluation(s) for these scars, and this issue is 
referred to the RO for appropriate action.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board also observes that the veteran has asserted claims 
seeking an increased rating for his service-connected left 
foot disability; to service connection for left ankle 
disability, asserted as directly incurred due to shell 
fragment wound injuries sustained while serving in Vietnam; 
service connection for residuals of gall bladder surgery, 
which was performed in 1980; and to a temporary total rating 
from March 18, 1975, to March 12, 1976.  These issues are 
also referred to the RO for appropriate action.

The Board is undertaking additional development on the 
veteran's claims for service connection for left ear otitis 
media; for the residuals of a back injury, including 
arthritis of the lumbosacral spine; for residuals of a 
laceration of the left arm, to include carpal tunnel 
syndrome; as well as to a TDIU pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection was established for post-operative 
residuals of multiple shell fragment wounds of the left knee 
with retained foreign bodies (left knee disability) in March 
1972, effective September 4, 1971.

3.  The veteran was hospitalized from March 1975 to March 
1976, during which time he underwent surgery to treat his 
service-connected left knee disability.

4.  Shortly after being sedated, placed in an elevated bed 
without handrails, and wearing a left knee cast, the veteran 
fell from his hospital bed and sustained trauma to his head 
and body, the residuals of which include migraines, a seizure 
disorder, and a first cervical nerve disorder.


CONCLUSION OF LAW

Migraine headaches, a seizure disorder and first cervical 
nerve disorder are proximately due to or the result of the 
veteran's service-connected left knee disability.  38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for residuals of a head 
injury, to include migraine headaches, a seizure disorder and 
first cervical nerve disorder, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of the residuals of a head 
injury in February 1997, and the RO has scheduled him for VA 
examinations to further study this condition and to obtain an 
opinion as to its etiology and manifestations in September 
2001 and in January and May 2002, but the veteran has refused 
to report.  Instead, the veteran maintains that he has a 
right to decline to appear for such examinations and that VA 
must evaluate his claim based on the findings and conclusions 
contained in medical records and reports prepared by his 
private examiners.

The veteran and his attorney have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In addition, in September and October 2001 letters, 
as well as those dated in January and May 2002, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence, to include, as noted above, affording him pertinent 
VA examinations.  These letters gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  Moreover, pursuant to Board's July 2000 remand 
instructions, the RO has associated records from the Social 
Security Administration and the state of New Jersey regarding 
the veteran's disability benefit claims, as well as his VA 
vocational and rehabilitation file, and the veteran has 
submitted voluminous private medical records and reports.  As 
such, there is no identified evidence that has not been 
accounted for and the veteran's attorney has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give his attorney 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, in light of the extensive record on appeal and the 
Board's favorable determination, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background and Analysis

The veteran maintains, in essence, that service connection is 
warranted for migraine headaches, a seizure disorder and for 
first cervical nerve disorder because he developed each of 
these conditions as a consequence of trauma he sustained to 
his head and body during treatment at Patterson Army Hospital 
for his service-connected left knee disability.  In support, 
the veteran asserts that he has had headaches and neck pain 
since the March 1975 fall, and that physician have attributed 
these conditions, as well as his seizure disorder, to the 
1975 fall.

Alternatively, he contends that his period of active duty 
should be extended to include his hospitalization at that 
service department medical facility.  In this regard, the 
Board notes that only official service department records can 
establish if and when an individual was serving on active 
duty, active duty for training, or inactive duty for 
training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, as the 
Board indicated in its January 1983 decision, official 
service department records show that he served on active duty 
from October 1969 to September 1971, and that his period of 
active duty for training ended on June 29, 1974.  As the 
United States Court of Appeals for Veterans Claims (Court) 
noted, if a veteran disagrees with the information contained 
in those records, his remedy, if any, must be pursued with 
the Army Board of Correction of Military Records.  Id.  Here, 
the Board observes that in a September 1981 decision, the 
Army Board of Correction of Military Records specifically 
denied this claim, and accordingly, the issue on appeal 
before the Board concerns only whether service connection is 
warranted for the residuals of a head injury sustained either 
while on active duty or as secondary to a service-connected 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law further provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that, while on active duty for training in 
June 1974, the veteran re-injured his left knee in the line 
of duty, and that in March 1975, he was admitted to Patterson 
Army Hospital for surgery to remove foreign bodies from his 
service-connected left knee.  The veteran remained 
hospitalized until March 1976, and during that 
hospitalization, fell from his bed and struck the right side 
of his head.  Although the precise date and circumstances of 
the fall are unclear, lay statements drafted by ML, one 
undated and the other dated in February 1981, corroborate the 
contention that it occurred in late March 1975, while the 
veteran was sedated and wearing a leg cast; the veteran also 
reports that he was placed in an elevated bed and that there 
were no side rails in place to protect him from a fall.  In 
addition, the Board observes that a July 1975 medical report 
reflects that the veteran complained of having fallen 
approximately 90 days earlier while being medicated on 
Dalmane and Percodan and wearing a cast.  Further, consistent 
with ML's account in his lay statement, the veteran did not 
recall the fall; ML reported that the veteran was not 
conscious at the time he found him.  As such, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
he sustained trauma to his head as a consequence of a fall 
that occurred due to treatment for his service-connected left 
knee disability.  In so finding the Board accepts as true the 
testimony and other evidence to the effect that his knee was 
immobilized by a cast at that time, and that he was under the 
influence of medications affecting his balance and/or 
perception.

In addition, several lay statements, as well as service 
department medical records, show that the veteran thereafter 
complained on numerous occasions of suffering from headaches.  
Further, a July 1975 medical record prepared by a neurologist 
to whom the veteran had been referred from Patterson Army 
Hospital and filed with the veteran's service medical records 
reflects that that physician indicated that an EEG yielded 
mildly and diffusely abnormal findings.  A September 1975 
report prepared by that examiner states that the veteran 
probably lost consciousness after falling out of bed and had 
been suffering from headaches since that time.  The examiner 
stated that the veteran's history was consistent with a post-
concussion syndrome.

The record also discloses that in September 1975, an examiner 
at Patterson Army Hospital indicated that the veteran's right 
neck and occipital pain was probably secondary to neuralgia 
associated with injury to the right first cervical nerve; the 
examiner diagnosed the veteran as having right neck and 
occipital pain that was secondary to an injury to the right 
first cervical nerve or the right first dorsal nerve.  

The voluminous post-service VA and private medical records 
show that the veteran was initially noted to suffer from 
seizures in 1980 and that he has been repeatedly diagnosed as 
having migraines and a seizure disorder.  In addition, in a 
January 1982 report, a VA dentist reported witnessing the 
veteran having a seizure in October 1981.  Accordingly, this 
case turns on whether these conditions, as well as his first 
cervical nerve disorder, are residuals of the trauma he 
sustained while hospitalized in 1975 at Patterson Army 
Hospital to treat his service-connected left knee disability.  

In March and May 1980 reports, Dr. Warren H. Foer, a 
neurologist, indicated that he had reviewed the veteran's 
pertinent records, including his service medical records.  
Dr. Foer discussed the history of his seizure disorder and 
noted that he was treating his seizures with Phenobarbital 
and, most recently, Dilantin.  Dr. Foer performed diagnostic 
studies and conducted a physical examination of the veteran, 
and based on the above, diagnosed him as having a seizure 
diathesis that was probably post-traumatic in origin.  
Thereafter, in a June 1980 report, Dr. Foer stated that, 
based on the veteran's history and the medical findings, his 
condition was consistent with a post-traumatic seizure 
disorder that was most likely of temporal lobe origin and 
probably related to his fall from the hospital bed in 1975.

In July 1982, the veteran testified at a hearing held before 
RO personnel, during which he reported that he did not have 
any seizures prior to a March 1975 fall at Patterson Army 
Hospital.  In addition, he stated that he still had the cast 
on at the time of the fall and has had headaches and a stiff 
neck since that time.

Further, a review of the claims folder reveals that several 
individuals who drafted lay statements reported that, since 
1975, the veteran has suffered from recurrent headaches; 
based on this history, the physician who performed the 
February 1997 VA neurological examination diagnosed him as 
having post-traumatic headaches.

At a May 2000 hearing, the veteran testified that he 
sustained a right cervical nerve injury due to his March 1975 
fall from a hospital bed, which took place as he was 
receiving treatment for his service-connected left knee, and 
that he currently had neck pain.  In addition, the veteran 
reported that he was not conscious at the time of the fall, 
that he had been in an elevated bed without side rails, and 
that he was wearing a left knee cast.  During the hearing, 
the veteran also complained of suffering from headaches and 
seizures.  At the September 2002 Board hearing, the veteran 
essentially reiterated that he had headaches, a seizure 
disorder and neck pain and that each of these conditions 
stemmed from the March 1975 fall at Patterson Army Hospital.  
He also stated that he had been given a "narcotic" a couple 
of hours before the fall, and reiterated that the bed was 
elevated and did not have side rails.

In a May 2000 report, Dr. Damon M. Fellman reported that he 
had treated the veteran for neurological problems since 1980.  
In that report, Dr. Fellman stated that he had reviewed the 
veteran's medical records and opined that the etiology of the 
veteran's headaches and seizure disorder were both compatible 
with a fall out of bed in 1975 at Patterson Army Hospital.  
In medical reports dated from September 2000 to June 2002, 
Dr. Fellman reiterated that the veteran suffered from 
migraine headaches and that the condition was secondary to 
his fall from a hospital bed in March 1975.

Following a careful review of the record, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise 
and thus supports the veteran's claim of service connection 
for residuals of a head injury that was sustained due to 
treatment the veteran received in March 1975 for his service-
connected left knee disability, the residuals of which 
include migraine headaches, a seizure disorder, and a first 
cervical nerve disorder.  In reaching this conclusion, the 
Board observes that every medical examiner, both VA and 
private, who has addressed the issue of whether his headaches 
and seizure disorder are related to the March 1975 fall, has 
opined that he has migraine headaches and a seizure disorder 
due to the March 1975 fall from a hospital bed; as noted 
above, the Board concludes that the fall was related to 
treatment the veteran was receiving for his service-connected 
left knee disability.  

With respect to the veteran's first cervical nerve disorder, 
the Board notes that a September 1975 Patterson Army Hospital 
record states that the veteran was suffering from right neck 
pain that was secondary to neuralgia due to an injury to the 
right first cervical nerve, and the veteran has reported that 
he has had neck pain since that time.  Because the neck pain 
was attributed to a right first cervical injury and there is 
no medical evidence showing that the veteran's continued 
complaints of pain are related to any other condition, 
resolving all reasonable doubt in his favor, the Board finds 
that service connection for first cervical nerve disorder is 
warranted.




ORDER

Service connection for residuals of head injury, to include 
migraines, a seizure disorder, and first cervical nerve 
disorder, is granted as secondary to the veteran's service-
connected left knee disability.

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

